Citation Nr: 1003751	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-21 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from September 1980 to 
February 1993; from June 1995 to February 1996; March 1996 to 
November 1996; and from February 2000 to August 2006.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
not been received to reopen the Veteran's claim of 
entitlement to service connection for sleep apnea.  In April 
2008, the RO determined that new and material evidence had 
been received to reopen the Veteran's claim to service 
connection for sleep apnea and denied the claim on the 
merits.  In September 2009, the Veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for sleep apnea, the Board is required to 
consider the question of whether new and material evidence 
has been received to reopen the Veteran's claim without 
regard to the RO's determination in order to establish the 
Board's jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of the Veteran's entitlement to service connection 
for chronic sleep apnea is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  In December 1998, the RO determined that the Veteran had 
not submitted a well-grounded claim of entitlement to service 
connection for sleep apnea and denied the claim.  The Veteran 
was informed in writing of the adverse decision and his 
appellate rights in December 1998.  The Veteran did not 
submit a notice of disagreement with the rating decision.  

2.  The documentation submitted since the December 1998 
rating decision is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The December 1998 RO decision denying service connection for 
sleep apnea is final.  New and material evidence sufficient 
to reopen the Veteran's service connection for sleep apnea 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's application to reopen his claim for 
service connection, the Board observes that the RO issued 
VCAA notices to the Veteran in September 2006, October 2006, 
and December 2006 which informed him of the evidence 
generally needed to support an application to reopen a claim 
of entitlement to service connection, a claim of entitlement 
to service connection, and the assignment of an evaluation 
and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his application.  The VCAA 
notices were issued to the Veteran prior to the April 2007 
from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
There remains no issue as to the substantial completeness of 
the Veteran's application.  The Veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  The hearing transcript is of record.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed on 
the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Shinseki v. 
Sanders, 556 U.S. ___ (2009).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
Veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2009).  

A.  Prior RO Decision

In December 1998, the RO determined that the Veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for sleep apnea as there was no record of 
inservice treatment for sleep apnea and denied the claim.  
The Veteran was informed in writing of the adverse decision 
and his appellate rights in December 1998.  The Veteran did 
not submit a NOD with the rating decision.  
The evidence upon which the RO formulated its December 1998 
rating decision may be briefly summarized.  The Veteran's 
service treatment records make no reference to sleep apnea.  
A March 1998 sleep study report from S. S., M.D., and W. D., 
M.D., reflects that an impression of obstructive sleep apnea 
syndrome was advanced.  The Veteran's May 1998 claim for 
service connection indicates that he experienced sleep apnea 
since 1997.  The report of a July 1998 VA examination for 
compensation purposes states that the Veteran presented a 
"four to five year" history of sleep apnea.  The Veteran 
was diagnosed with sleep apnea.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record. 
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the December 1998 RO decision 
denying service connection for sleep apnea consists of 
service treatment and personnel records from the Veteran's 
period of active service from February 2000 to August 2006; 
VA clinical and examination documentation; the transcript of 
the September 2009 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO; and written statements 
from the Veteran and a fellow naval officer.  The additional 
service treatment records state that the Veteran had chronic 
obstructive sleep apnea which was controlled by a C-PAP 
machine.  The disorder was noted to have been previously 
"waived."  The Board finds that the additional service 
treatment records constitute new and material evidence in 
that they are of such significance that they raise a 
reasonable possibility of substantiating the Veteran's claim.  
As new and material evidence has been received, the Veteran's 
claim of entitlement to service connection for sleep apnea is 
reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for sleep apnea is granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for chronic sleep apnea is 
to be determined following a de novo review of the entire 
record.  

The Veteran asserts that service connection for chronic 
obstructive sleep apnea is warranted as he initially 
manifested the claimed disorder during active service or, in 
the alternative, his chronic obstructive sleep apnea existed 
prior to his entry into his final period of active service 
and was aggravated during that period of service.  

In reviewing the record, the Board observes that the March 
1998 sleep study report from Drs. S. and D. revealed findings 
consistent with obstructive sleep apnea syndrome.  The report 
of a September 2002 naval physical evaluation states that the 
Veteran had a seven year history of probable sleep apnea 
treated with a C-PAP machine for which a waiver was 
requested.  A September 2009 written statement from J. J. O., 
conveys that he had shared a tent with the Veteran while 
stationed in Taszar, Hungary, during active service in 1996.  
Mr. O. recalled that the Veteran snored so loudly at that 
time that he could be heard over running fans and disturbed 
Mr. O's and their other tent mates' sleep.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Board finds that additional VA evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.   

The Veteran must be advised of the importance of reporting to 
any scheduled VA examination and of the possible adverse 
consequences, to include denial of the claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
treatment of his chronic obstructive 
sleep apnea prior to February 2000, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

2.  Then schedule the Veteran for a VA 
examination to accurately determine both 
the nature and etiology of the Veteran's 
chronic sleep apnea.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's chronic sleep apnea 
had its onset during active service; is 
etiologically related to the Veteran's 
reported loud snoring during active 
service in 1996; otherwise originated 
during active service ; or increased in 
severity beyond its natural progression 
during active service.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Then adjudicate the Veteran's 
entitlement to service connection for 
chronic sleep apnea on a de novo basis 
with express consideration of the 
provisions of 38 U.S.C.A. §§ 1111, 1137 
(West 2002) and 38 C.F.R. § 3.304(b) 
(2009) and the Federal Circuit's 
decisions in Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004) and Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
If the benefit sought on appeal remains 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


